The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

 	Applicant's arguments in “Remarks - 08/10/2022 - Applicant Arguments/Remarks Made in an Amendment” have been acknowledged by Examiner.
This office action consider claims 1-25 pending for prosecution, wherein claims 15-25 are withdrawn from further consideration, and claims 1-14 are presented for examination. 
Response to Arguments
1. 	Applicant's arguments “Remarks - 08/10/2022 - Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive, and does not place the application in condition for allowances for the following reasons:
Examiner respectively disagrees with Applicant’s arguments see i) “The element 117a in FIG. 1 of Kwon that the Office Action also relies on are not lateral escape wiring lines, but rather merely trace lines that extend from processor 101 to the memory chip 117a, and do not read on the presently claimed elements of "at least one of the chips overlapping with at least one of the lateral escape wiring lines in a plan view, wherein an interconnect structure of the chips includes at least one vertical power feed structure that is configured and positioned not to intersect with the lateral escape wiring lines in the plan view." Knickerbocker and the remaining references do not these deficiencies of Kwon, even assuming that the references are properly combinable in the manner suggested in the Office Action. Accordingly, Applicant respectfully requests the withdrawal of the 35 U.S.C. §103 rejections”, ii) “Moreover, as indicated above, the Office Action also rejected Claims 5 and 7 under 35 U.S.C. §103 over Kwon and Knickerbocker in view of an Office Statement. In particular, the Office Action alleges that it would be obvious to provide a step-down configuration for the multiple rows of chips because the Specification does not disclose any benefit or effect to this configuration. Applicant points to the following portion of the Specification: "In certain embodiments, there are provided multiple rows of decoupling capacitors surrounding the processor die that include different widths and different thicknesses in key areas to provide a step down of caps and thus a reduction in the overall thermo-mechanical stress applied to the processor die as well as that applied to the solder interconnect of the decoupling capacitors. In such an embodiment, it may be possible to avoid the need to underfill the last row of caps, thereby eliminating the need for the underfill fillet in those peripheral caps. This in turn may reduce the thermo-mechanical stress induced by thermal cycling during operations." (See, Specification [0053]) ", (remarks on page 12) because of the following:  
i) Prior art of record Kwon et al. (US 20190312002 A1; hereinafter Kwon) in view of prior art of record Knickerbocker (US 20110042795 A1; hereinafter Knickerbocker) does teach the limitation "at least one of the chips overlapping with at least one of the lateral escape wiring lines in a plan view, wherein an interconnect structure of the chips includes at least one vertical power feed structure that is configured and positioned not to intersect with the lateral escape wiring lines in the plan view." As detailed in the “Non-Final Rejection” filed on 05/11/2022 the Examiner explained that Kwon teaches a plurality of lateral escape wiring lines ({117, 209}; Fig. 2 in view of Fig. 1; [0026. 0028]), where element 117 were deemed to be an escape wiring line. The Applicant’s arguments that element 117 are merely trace lines is not a convincing argument. Although both elements 117 and 209 are referred to as traces in the “Speciation” of Kwon, this does not preclude one to read them as lateral escape wiring lines. Thus, Kwon in view of Knickerbocker at least one of the (Kwon {201, 205}; see [0020, 0022, 0028])  overlapping with at least one of the lateral escape wiring lines (Kwon {117, 209}; Fig. 2 in view of Fig. 1; [0026, 0028]) in a plan view (Kwon Fig. 2 in view of a bird’s eye view of Fig. 1, where layer 201 comprises of {103, 105}, and {103, 105} overlaps 117), wherein an interconnect structure (Kwon 106a; Fig. 1; [0023 in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]) of the chips (Kwon {201, 205}; see [0020, 0022, 0028]) includes at least one vertical power feed structure (in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]) that is configured and positioned not to intersect with the lateral escape wiring lines (Kwon {117, 209}; Fig. 2 in view of Fig. 1; [0026, 0028]) in the plan view (where the lines 117, 209 of Kwon would not intersect the power feed structure of Knickerbocker in view of a bird’s eye view Figs. 2, 6)
ii) In regards to the limitation of claim 5, “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced”, the Examiner detailed in the “Non-Final Rejection” filed on 05/11/2022 that paragraph [0038] of the instant disclosure discloses other possible options such as “FIG. 4 is a partial plan view of an example integrated circuit package structure including a multiple row step-up pattern of chips surrounding the processor die, according to embodiments” and paragraph [0064] of the instant disclosure discloses other possible options such as “However, it should be appreciated that in other embodiments, the rows of chips 110 may be configured in a step-up configuration where the chips 110 gradually get larger/higher with each row in a direction away from the processor die 102” and paragraph [0066] of the instant disclosure discloses other possible options such as “Referring now to FIG. 4, this figure shows a partial plan view of an example integrated circuit package structure 100 including a multiple row step-up pattern of chips 110-1, 110-2 and 110-3 surrounding the processor die 102, according to embodiments”. Thus, the limitation in claim 5 is not critical, as other possible options are provided in the instant disclosure. In regards to the limitation of claim 7, “wherein the chips are devices selected from the group consisting of inductors and resistors”, the Examiner detailed in the “Non-Final Rejection” filed on 05/11/2022 that paragraph [0012, 0023, 0059] of the instance disclosure discloses other possible options such as “In some embodiments of the present disclosure, the chips are an interdigitated area array interconnected decoupling capacitors built on a silicon substrate” and/or “In certain embodiments, the chips 110 are interdigitated area-array interconnected decoupling capacitors. In certain examples, the chips 110 may be 0.1 pF or 3.0 pF silicon capacitors, or any other suitable value”. Thus, the limitation in claim 7 is not critical, as other possible options are provided in the instant disclosure.							Therefore, the Applicant's arguments are not persuasive. As the Applicant's arguments are not persuasive, this Office Action maintains the “Non-Final Rejection - 05/11/2022” for the claims below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-4 and 12-14 are rejected under 35 U.S.C.103 as being unpatentable over Kwon et al. (US 20190312002 A1; hereinafter Kwon), in view of Knickerbocker (US 20110042795 A1; hereinafter Knickerbocker). 
Regarding claim 1, Kwon teaches an integrated circuit package structure (see the entire document, specifically Fig. 1+; [0020+], and as cited below), comprising:
a chip carrier substrate (107; Fig. 2 in view of Fig. 1; [0020, 0028]); 
at least one processor die (101; Fig. 2 in view of Fig. 1; [0020, 0028]) provided on the chip carrier substrate (107); 
a plurality of lateral escape wiring lines ({117, 209}; Fig. 2 in view of Fig. 1; [0026. 0028]) connected to and extending away from the at least one processor die (101); and 
a plurality of chips ({201, 205}; see [0020, 0022, 0028]) at least partially surrounding the processor die (101), at least one of the ({201, 205}; see [0020, 0022, 0028])  overlapping with at least one of the lateral escape wiring lines ({117, 209}; Fig. 2 in view of Fig. 1; [0026, 0028]) in a plan view (Fig. 2 in view of a bird’s eye view of Fig. 1, where layer 201 comprises of {103, 105}, and {103, 105} overlaps 117), 
wherein an interconnect structure (106a; Fig. 1; [0023]) of the chips ({201, 205}; see [0020, 0022, 0028]) (see below for “includes at least one vertical power feed structure that is configured and positioned not to intersect with”) the lateral escape wiring lines ({117, 209}; Fig. 2 in view of Fig. 1; [0026, 0028]) in the plan view.  
As noted above, Kwon does not expressly disclose “wherein an interconnect structure of the chips includes at least one vertical power feed structure that is configured and positioned not to intersect with the lateral escape wiring lines in the plan view”.
However, in the analogous art, Knickerbocker teaches scalable silicon (Si) interposer configurations ([Abstract]), wherein (Fig. 2+; [0012+])  Si interposer 200 comprising of  vertical power, ground and signal interconnections throughout the mesh plane, where the interposer structures can support active and/or passive functions including TSVs  for vertical electrical connections, optical vias and waveguides, wiring for power, ground and signal connections (as above) and decoupling capacitors (Fig. 2; [0025-0026]). And decoupling capacitors 604/612 are in mesh planes 602b/610b of Si interposers 602/610, where Si interposers 602/610 include TSVs, i.e., TSVs 606/614, within a first plane thereof (TSV plane 602a/610a, respectively) which serve as power (Vdd), ground (Gnd) and signal interconnections throughout the TSV planes, and Si interposers 602/610 also include lines 608/616 within a second plane thereof (power, ground and signal mesh planes 602b/610b which are adjacent to TSV planes 602a/610a, respectively). Lines 608/616 are in contact with one or more of TSVs 606/614, respectively, and serve as power, ground and signal interconnections throughout the mesh plane (Fig. 6; [0054-0058]). 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kwon’s connection structure with Knickerbocker’s SI interposer structure and power and ground structure, and thereby, modified Kwon’s (by Knickerbocker) device will have wherein an interconnect structure (Kwon 106a; Fig. 1; [0023 in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]) of the chips (Kwon {201, 205}; see [0020, 0022, 0028]) includes at least one vertical power feed structure (in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]) that is configured and positioned not to intersect with the lateral escape wiring lines (Kwon {117, 209}; Fig. 2 in view of Fig. 1; [0026, 0028]) in the plan view (where the lines 117, 209 of Kwon would not intersect the power feed structure of Knickerbocker in view of a bird’s eye view Figs. 2, 6)
The ordinary artisan would have been motivated to modify Kwon in the manner set forth above, at least, because this inclusion provides Si interposers with power and ground structure comprising of decoupling capacitors, where the Si interposers with power and ground structure that support uniform power distribution during low voltage operations and  scaling can be more easily achieved than with conventional set-ups which typically use a same number of/same-sized conduits for power, ground and signal (Knickerbocker [0012, 0025-0027, 0054-0058]).
Regarding claim 2, modified Kwon (by Knickerbocker) teaches all of the features of claim 1.
Modified Kwon (by Knickerbocker) further teaches wherein the chips ({201, 205}; see [0020, 0022, 0028]) completely surround the processor die (101; Fig. 2 in view of Fig. 1; [0020, 0028]).  
Regarding claim 3, modified Kwon (by Knickerbocker) teaches all of the features of claim 1.
Modified Kwon (by Knickerbocker) further teaches wherein multiple rows of the chips (Kwon {201, 205}; see [0020, 0022, 0028]) at least partially surround the processor die (Kwon 101; Fig. 2 in view of Fig. 1; [0020, 0028]).  
Regarding claim 4, modified Kwon (by Knickerbocker) teaches all of the features of claim 3.
Modified Kwon (by Knickerbocker) further teaches wherein the chips (Kwon {201, 205}; see [0020, 0022, 0028] in view of Fig. 2) in a first row of the chips (Kwon 205) have widths and thicknesses that are different than widths and thicknesses of the chips in a second row of the chips (Kwon 201).  
Regarding claim 12, modified Kwon (by Knickerbocker) teaches all of the features of claim 1.
Modified Kwon (by Knickerbocker) further teaches wherein the interconnect structure (Kwon 106a; Fig. 1; [0023 in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]) of the chips (Kwon {201, 205}; see [0020, 0022, 0028]) includes at least one pair of the vertical power feed structure and a ground structure (in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]).  
Regarding claim 13, modified Kwon (by Knickerbocker) teaches all of the features of claim 12.
Modified Kwon (by Knickerbocker) , further comprising a plurality of pairs of the vertical power feed structures and the ground structures (in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]).  
Regarding claim 14, modified Kwon (by Knickerbocker) teaches all of the features of claim 13.
Modified Kwon (by Knickerbocker) further teaches wherein the pairs (in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]) are located in each corner of the chip (Kwon {201, 205}; see [0020, 0022, 0028]).
3.	Claims 6 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Kwon et al. (US 20190312002 A1; hereinafter Kwon), in view of Knickerbocker (US 20110042795 A1; hereinafter Knickerbocker), further in view of Goh et al. (US 20210035738 A1; hereinafter Goh). 
Regarding claim 6, modified Kwon (by Knickerbocker) teaches all of the features of claim 1.
Modified Kwon (by Knickerbocker) further teaches wherein the chips (Kwon {201, 205}; see [0020, 0022, 0028]) (see below for “are interdigitated area array interconnected”) decoupling capacitors built on a silicon substrate (in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]).  
As noted above, Kwon does not expressly disclose “wherein the chips are interdigitated area array interconnected decoupling capacitors built on a silicon substrate”.
However, in the analogous art, Goh teaches electronic device packages, and more particularly to stiffeners for package substrates and capacitors disposed thereon ([0001]), wherein (Fig. 1+; [0013+]) a combination stiffener and capacitor 130 comprising of electrodes 140, 141, where the electrodes 140, 141 can be integrated with the structural material 131 to form a capacitor, with the structural material 131 also having a shape configured to provide stiffness for reinforcement of the substrate, where the combination stiffener and capacitor 130 can be considered a “capacitized stiffener” that can function as a stiffener to mechanically strengthen the package 100 (e.g., minimize warpage of the substrate 110 at room temperature and/or at high temperature) as well as serve as a capacitor that can be in electrical communication with one or more of the electronic components 120, 121 (e.g., to provide decoupling capacitance to reduce inductance in the power delivery network) (Fig. 1; [0028, 0033, 0037]). 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Goh’s capacitor structure into modified Kwon’s device, and thereby, modified Kwon’s (by Knickerbocker and Goh) device will have wherein the chips (Kwon {201, 205}; see [0020, 0022, 0028] in view of Goh 130; Fig. 1; [0028, 0033, 0037]) are interdigitated area array interconnected decoupling capacitors built on a silicon substrate (Kwon 106a; Fig. 1; [0023] in view of Knickerbocker Figs. 2, 6; [0025-0026, 0054-0058]).  
The ordinary artisan would have been motivated to modify Kwon in the manner set forth above, at least, because this inclusion provides combination stiffener and capacitor  that can function as a stiffener to mechanically strengthen the package (e.g., minimize warpage) as well as serve as a capacitor that can be in electrical communication with one or more of the electronic components (e.g., to provide decoupling capacitance to reduce inductance in the power delivery network (Goh [0028, 0033, 0037]).
Regarding claim 11, modified Kwon (by Knickerbocker) teaches all of the features of claim 1.
Modified Kwon (by Knickerbocker) further comprising (see below for “a plurality of remote interdigitated area array interconnected decoupling capacitors positioned further away from an edge of the processor die than the chips and at least partially surrounding the chips”). 
As noted above, Kwon does not expressly disclose “a plurality of remote interdigitated area array interconnected decoupling capacitors positioned further away from an edge of the processor die than the chips and at least partially surrounding the chips”.
However, in another embodiment, Kwon teaches processor 101 surrounded by HBMs 103 and decoupling capacitors 305a, 305b, 305c, and 305d that are positioned farther from the edge of the processor than the HBMs 103 (Fig. 3; [0031]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kwon’s structure in Fig. 2 with Kwon’s structure in Fig. 3, and thereby, modified Kwon’s (by Knickerbocker) device will have a plurality of remote (see below for “interdigitated area array interconnected”) decoupling capacitors (in view of Kwon 305a, 305b, 305c, and 305d; Fig. 3; [0031]) positioned further away from an edge of the processor die capacitors (in view of Kwon 101; Fig. 3; [0031])  than the chips (in view of Kwon 103; Fig. 3; [0031]) and at least partially surrounding the chips (in view of Kwon 103; Fig. 3; [0031]).
The ordinary artisan would have been motivated to modify Kwon in the manner set forth above, at least, because this inclusion provides decoupling capacitors can be located on different locations on the integrated component package and the decoupling capacitors can be configured to provide power to the processor and the HBMs (Kwon [0032]).
Still, modified Kwon (by Knickerbocker) does not expressly teach a plurality of remote (see below for “interdigitated area array interconnected”) decoupling capacitors (in view of Kwon 305a, 305b, 305c, and 305d; Fig. 3; [0031]) positioned further away from an edge of the processor die capacitors (in view of Kwon 101; Fig. 3; [0031])  than the chips (in view of Kwon 103; Fig. 3; [0031]) and at least partially surrounding the chips (in view of Kwon 103; Fig. 3; [0031]).
However, in the analogous art, Goh teaches electronic device packages, and more particularly to stiffeners for package substrates and capacitors disposed thereon ([0001]), wherein (Fig. 1+; [0013+]) a combination stiffener and capacitor 130 comprising of electrodes 140, 141, where the electrodes 140, 141 can be integrated with the structural material 131 to form a capacitor, with the structural material 131 also having a shape configured to provide stiffness for reinforcement of the substrate, where the combination stiffener and capacitor 130 can be considered a “capacitized stiffener” that can function as a stiffener to mechanically strengthen the package 100 (e.g., minimize warpage of the substrate 110 at room temperature and/or at high temperature) as well as serve as a capacitor that can be in electrical communication with one or more of the electronic components 120, 121 (e.g., to provide decoupling capacitance to reduce inductance in the power delivery network) (Fig. 1; [0028, 0033, 0037]). 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Goh’s capacitor structure into modified Kwon’s device, and thereby, modified Kwon’s (by Knickerbocker and Goh) device will have a plurality of remote interdigitated area array interconnected decoupling capacitors (in view of Kwon 305a, 305b, 305c, and 305d; Fig. 3; [0031] in view of Goh 130; Fig. 1; [0028, 0033, 0037]) positioned further away from an edge of the processor die capacitors (in view of Kwon 101; Fig. 3; [0031]) than the chips (in view of Kwon 103; Fig. 3; [0031]) and at least partially surrounding the chips (in view of Kwon 103; Fig. 3; [0031]).
The ordinary artisan would have been motivated to modify Kwon in the manner set forth above, at least, because this inclusion provides combination stiffener and capacitor  that can function as a stiffener to mechanically strengthen the package (e.g., minimize warpage) as well as serve as a capacitor that can be in electrical communication with one or more of the electronic components (e.g., to provide decoupling capacitance to reduce inductance in the power delivery network (Goh [0028, 0033, 0037]).
4.	Claims 5 and 7 are rejected under 35 U.S.C.103 as being unpatentable over Kwon et al. (US 20190312002 A1; hereinafter Kwon), in view of Knickerbocker (US 20110042795 A1; hereinafter Knickerbocker), further in view of the following statement). 
Regarding claim 5, modified Kwon (by Knickerbocker) teaches all of the features of claim 3.
Modified Kwon (by Knickerbocker) further teaches wherein the multiple rows of the chips (Kwon {201, 205}; see [0020, 0022, 0028]) (see below for “have a step-down configuration in a direction away from”) an edge of the processor die (Kwon 101) such that heights of the chips (Kwon {201, 205}; see [0020, 0022, 0028]) (see below for “in each row are successively reduced”).
As noted above, modified Kwon (by Knickerbocker) does not expressly disclose “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced). Also, the Applicant has not shown that “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0038] of the instant disclosure discloses other possible options such as “FIG. 4 is a partial plan view of an example integrated circuit package structure including a multiple row step-up pattern of chips surrounding the processor die, according to embodiments” and paragraph [0064] of the instant disclosure discloses other possible options such as “However, it should be appreciated that in other embodiments, the rows of chips 110 may be configured in a step-up configuration where the chips 110 gradually get larger/higher with each row in a direction away from the processor die 102” and paragraph [0066] of the instant disclosure discloses other possible options such as “Referring now to FIG. 4, this figure shows a partial plan view of an example integrated circuit package structure 100 including a multiple row step-up pattern of chips 110-1, 110-2 and 110-3 surrounding the processor die 102, according to embodiments”. Therefore, no rationale is given that the invention will not function without “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced”. Thus, the “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced” is significant, and, thus, the claimed limitation of “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the multiple rows of the chips have a step-down configuration in a direction away from an edge of the processor die such that heights of the chips in each row are successively reduced” is not patentable over modified Kwon (by Knickerbocker).
Regarding claim 7, modified Kwon (by Knickerbocker) teaches all of the features of claim 1.
Modified Kwon (by Knickerbocker) further teaches wherein the chips (Kwon {201, 205}; see [0020, 0022, 0028]) are devices (see below for “selected from the group consisting of inductors and resistors”).
As noted above, modified Kwon (by Knickerbocker) does not expressly disclose “wherein the chips are devices selected from the group consisting of inductors and resistors”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the chips are devices selected from the group consisting of inductors and resistors” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the chips are devices selected from the group consisting of inductors and resistors). Also, the Applicant has not shown that “wherein the chips are devices selected from the group consisting of inductors and resistors” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0012, 0023, 0059] of the instance disclosure discloses other possible options such as “In some embodiments of the present disclosure, the chips are an interdigitated area array interconnected decoupling capacitors built on a silicon substrate” and/or “In certain embodiments, the chips 110 are interdigitated area-array interconnected decoupling capacitors. In certain examples, the chips 110 may be 0.1 pF or 3.0 pF silicon capacitors, or any other suitable value”. Therefore, no rationale is given that the invention will not function without “wherein the chips are devices selected from the group consisting of inductors and resistors”. Thus, the “wherein the chips are devices selected from the group consisting of inductors and resistors” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the chips are devices selected from the group consisting of inductors and resistors” is significant, and, thus, the claimed limitation of “wherein the chips are devices selected from the group consisting of inductors and resistors” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the chips are devices selected from the group consisting of inductors and resistors” is not patentable over modified Kwon (by Knickerbocker).
Allowable Subject Matter
5.		Claims 8-10 are objected to as being dependent upon a rejected base 
claim, but would be allowable if rewritten in independent form to include all of the 
limitations of the base claim and any intervening claims. 		
6.     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 8 (the individual limitations may be found just not in combination). Claims 9-10 
are objected to as they are dependent upon claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898